PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/524,604
Filing Date: 29 Jul 2019
Appellant(s): Theranos IP Company, LLC



__________________
Hao Y. Tung
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 March 2022 and corrected on 24 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Claims 17-22. 26-33 and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Collier (US 20070154922) in view of Roy (US 8158430) and Igarashi (US 6524530).
	Appellant’s primary arguments are:
The swab of Igarashi is not placed within the assay chamber as the swab is not actually in the reactive reagent container 3A, 3B or 3C.
In response, please consider the following remarks:
Igarashi is not relied upon for teaching this limitation.  The primary reference to Collier already shows that the swab 44 is inserted into the assay chamber 11.  See at least Fig. 5(a) of Collier.  

    PNG
    media_image2.png
    2145
    1203
    media_image2.png
    Greyscale

Modifying Collier in view of Igarashi to enable the conduit to accept a majority of the swab handle would render Collier unsatisfactory for its intended purpose.
In response, please consider the following remarks:
Igarashi is evidence that it is well within the ability of one of ordinary skill to adjust the size and shape of the Collier conduit to allow the conduit to contain more than half of the handle when the swab is inserted into the assay chamber.  Mere changes in size and shape that do not substantially affect device operation, or do so in a predictable manner, are considered to be prima facie obvious.  See MPEP 2144.04.  The modification to Collier could be accomplished simply by increasing the length of the conduit.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    2112
    1894
    media_image3.png
    Greyscale

Similarly, the modification to Collier could be accomplished simply by decreasing the size of the swab or by decreasing the length of the handle.
It is unclear why Appellant states that modifying Collier in view of Igarashi would prevent the swab from being placed within the assay chamber.  Igarashi says nothing about preventing a swab from accessing an assay chamber.  Instead, Igarashi shows a relatively basic design where the majority of a swab handle is inserted into a conduit to allow the swab to access an assay chamber.  
Lastly, it is noted that the “swab” and “swab handle” are not even positively recited limitations in independent claims 17 and 26.  Rather, the claimed cartridge is only “configured to receive a swab”.  Even prior to modification, the Collier cartridge is capable of receiving a wide variety of swab devices, including those with swabs and swab handles that would produce the claimed configuration.

There is no rationale or benefit to combine Collier with Igarashi
In response, please consider the following remarks:
As stated in the previous Office Actions, the locking/sealing strength between the swab handle and container would be increased when the Collier handle is inserted deeper into the conduit.  Furthermore, a swab handle would be less prone to damage if the majority of it is embedded within the container during use.  See the Figure above.  Appellant argues that Collier already teaches a locking feature, however this just means that Collier is already interested in establishing a secure connection between the swab handle and swab container, and would naturally be inclined to consider additional means for maintaining a tight fit.

Claims 23-25 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Collier (US 20070154922) in view of Roy (US 8158430) and Igarashi (US 6524530) as applied to claim 17, and further in view of Rutter (US 8278091), Tung (US 7544324) and/or Bachand (US 6468474).
Appellant has not provided any arguments directed specifically toward the rejection of these dependent claims.  Accordingly, the rejections of record should be upheld.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Collier (US 20070154922) in view of Roy (US 8158430) and Igarashi (US 6524530) as applied to claim 17, and further in view of Athanasiou (US 20150076008) and/or Flanigan (US 20090030342).
Appellant has not provided any arguments directed specifically toward the rejection of these dependent claims.  Accordingly, the rejections of record should be upheld.

Lastly, Appellant has not provided any arguments directed specifically toward the double patenting rejections set forth in prior Office Actions.  Accordingly, the rejections of record should be upheld.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHAN A BOWERS/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        
Conferees:
Michael Marcheschi
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.